139 S.W.3d 180 (2004)
STATE of Missouri, Respondent,
v.
John WIGTON, Appellant.
No. WD 61915.
Missouri Court of Appeals, Western District.
June 15, 2004.
Motion for Rehearing and/or Transfer Denied July 27, 2004.
Richard D. Jacoby, Kansas City, MO, for appellant.
Andrea Follett, Assistant Attorney General, Jefferson City, MO, for respondent.
Before NEWTON, P.J., BRECKENRIDGE and SPINDEN, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 27, 2004.

ORDER
PER CURIAM.
John Wigton appeals his conviction of murder in the second degree, section 565.021, RSMo 2000, and sentence of twenty years in prison. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).